Case: 18-1281
         Case 1:17-cv-11842-PBS
                Document: 59 Page:
                                Document
                                   1   Date
                                         111Filed:
                                              Filed02/06/2019
                                                    02/06/19 Page
                                                               Entry
                                                                  1 ofID:
                                                                       2 6230756




               United States Court of Appeals
                             For the First Circuit
                                _____________________
 No. 18-1281

  LIA DEVITRI; EVA GRASJE; SYANE KALOH; JOHN LONDA; MELDY LUMANGKUN;
      MARTIN LUMINGKEWAS; MEIVE LUMINGKEWAS; TERRY ROMBOT; AGUS
    SETIAWAN; FREDDY SOMBAH; POPPY SOMBAH; HERU KURNIAWAN; DEETJE
    PATTY; ROY ANTOUW; DEBBY WALANDOW; ARNOLD BUDIHARDJO; VIRAKE
      BUDIHARDJO; MICHAEL EMAN; HESTI RIMPER; GREACE MAMBO; SONNY
     MAMBO; EDDY PANJAITAN; CHRISTIAN PENTURY; LINARIA SINAGA; ELVIS
       SEPANG; ESTER ARINA; YAYHA BANTURINO; JODY SOEBAGYO; PINTA
  CHRISMILIAN; NICO FNU; WILLY MANDAGI; ADELE TUMBEL; JAMES TOMBENG;
     JANE PAJOW; GOLTODO PARAPAT; MARGARIET SITOMPUL; SERO RARUNG;
   STEPHEN RARUNG; LAURA RONDONUWU; WENDA CHAPMAN; JACKLYN LELE;
     SAMUEL WONDAL; MARKUS SUBRTO; TAMARA TASYA; FELICIA LUKMAN;
    KAJONO GUNARDI; LENY SUTANTO; FRANKY MASSIE; SANDRA SAHERTIAN;
                              HEFRI SENDUK,

                                  Petitioners, Appellees,

                                   BOBBY CANDRA,

                                        Petitioner,

                                            v.

  CHRIS M. CRONEN, Boston Field Office Director for Enforcement and Removal Operations,
  U.S. Immigration and Customs Enforcement; TIMOTHY STEVENS, Manchester Sub-Office
       Director for Enforcement and Removal Operations, U.S. Immigration and Customs
  Enforcement; KIRSTJEN NIELSEN, Secretary of the U.S. Department of Homeland Security,

                                 Respondents, Appellants.
                                  __________________

                                          Before

                                Lynch, Kayatta and Barron,
                                     Circuit Judges.
                                  __________________

                                      JUDGMENT

                                Entered: February 6, 2019
Case: 18-1281
         Case 1:17-cv-11842-PBS
                Document: 59 Page:
                                Document
                                   2   Date
                                         111Filed:
                                              Filed02/06/2019
                                                    02/06/19 Page
                                                               Entry
                                                                  2 ofID:
                                                                       2 6230756



         In this appeal from the grant of preliminary injunctive relief, the parties have agreed that
 the terms of the relevant injunction have been fulfilled and that this appeal should now be
 dismissed as moot. The government also has moved to vacate the district court's preliminary
 injunction ruling, a request the petitioners oppose. After careful review of the record and the
 filings of the parties, we grant the motion to dismiss on mootness grounds and deny the motion to
 vacate. See McLane v. Mercedes-Benz of N. Am., Inc., 3 F.3d 522, 524 n.6 (1st Cir. 1993) ("In
 the case of interlocutory appeals . . . the usual practice is just to dismiss the appeal as moot and not
 vacate the order appealed from.") (internal quotations omitted).

        The appeal is dismissed.


                                                        By the Court:

                                                        Maria R. Hamilton, Clerk




 cc:
 Lee Gelernt
 W. Daniel Deane
 Gilles R. Bissonnette
 Judy Rabinovitz
 Ronaldo Rauseo-Ricupero
 Adriana Lafaille
 Matthew R Segal
 Nathan P. Warecki
 Sydney Pritchett
 Anand Balakrishnan
 SangYeob Kim
 Cynthia A. Young
 Michael P. Sady
 Rayford A. Farquhar
 William C. Silvis
 Michael A. Celone
 John Hawkinson
